 Case 19-18497-JNP            Doc 11 Filed 05/15/19 Entered 05/16/19 00:42:43                        Desc Imaged
                                   Certificate of Notice Page 1 of 3
Form 148 − ntcdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−18497−JNP
                                         Chapter: 13
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Matthew S. Rybak                                         Michelle A. Rybak
   1575 S. Myrtle St.                                       1575 S. Myrtle St.
   Vineland, NJ 08360                                       Vineland, NJ 08360
Social Security No.:
   xxx−xx−8297                                              xxx−xx−7921
Employer's Tax I.D. No.:


                                    NOTICE OF ORDER DISMISSING CASE


       NOTICE IS HEREBY GIVEN that an Order Dismissing the above captioned Case
as to the:
       Debtor and Joint Debtor was entered on May 13, 2019.

       Any discharge which was granted as to the above mentioned debtor(s) in this case is vacated. All outstanding
fees to the Court incurred by the dismissed debtor(s) are due and owing and must be paid within five (5) days from
the date of this Order.




Dated: May 13, 2019
JAN: kvr

                                                                   Jeanne Naughton
                                                                   Clerk
      Case 19-18497-JNP                Doc 11 Filed 05/15/19 Entered 05/16/19 00:42:43                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-18497-JNP
Matthew S. Rybak                                                                                           Chapter 13
Michelle A. Rybak
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 2                          Date Rcvd: May 13, 2019
                                      Form ID: 148                       Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 15, 2019.
db/jdb         +Matthew S. Rybak,    Michelle A. Rybak,    1575 S. Myrtle St.,    Vineland, NJ 08360-6429
518207893       Comptroller Of Maryland,    1120 Carroll Street,    Annapolis, MD 21411-0001
518207892       Comptroller of Maryland,    Compliance Division,    Revenue Administration CTR, Rm 100,
                 Annapolis, MD 21401
518207897      +Landis Sewerage Authority,    1776 S. Mill Road,    Vineland, NJ 08360-6200
518207899       Nissan Motor Acceptance,    PO Box 742658,    Cincinnati, OH 45274-2658
518207900       Office Of Attorney General,    25 Market Street, PO Box 112,    Richard J Hughes Justice Complex,
                 Trenton, NJ 08625-0112
518207901      +Repossession Specialists,    511 S. Main St,    Pleasantville, NJ 08232-3219
518207902     ++STATE OF NEW JERSEY,    DIVISION OF TAXATION BANKRUPTCY UNIT,     PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: State Of New Jersey,      P.O. Box 245,
                 Dept Of Treasury-Division Of Taxation,     Trenton, NJ 08695-0245)
518207903       Vineland Electric Utility,    640 E Wood Street, Po Box 1508,     Vineland, NJ 08362-1508

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov May 14 2019 00:04:54       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov May 14 2019 00:04:51       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518207891       E-mail/Text: bankruptcy@bbandt.com May 14 2019 00:04:15       BB&T,   PO Box 2322,
                 Lumberton, NC 28359-2322
518226345      +E-mail/Text: bankruptcy@bbandt.com May 14 2019 00:04:15       BB&T, Bankruptcy Section,
                 100-50-01-51,   PO Box 1847,    Wilson, NC 27894-1847
518207896       EDI: IRS.COM May 14 2019 03:23:00      Internal Revenue Service,    P.O. Box 744,
                 Special Procedure Branch,    Springfield, NJ 07081
518207898      +EDI: MID8.COM May 14 2019 03:23:00      Midland Funding,   8875 Aero Dr, Ste 200,
                 San Diego, CA 92123-2255
518212116       EDI: Q3G.COM May 14 2019 03:23:00      Quantum3 Group LLC as agent for,    Sadino Funding LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
518212115       EDI: Q3G.COM May 14 2019 03:23:00      Quantum3 Group LLC as agent for,    MOMA Funding LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
518209453      +EDI: RMSC.COM May 14 2019 03:23:00      Synchrony Bank,   c/o of PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
518237800      +EDI: AIS.COM May 14 2019 03:23:00      T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
                                                                                               TOTAL: 10

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518207895*    ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                 PHILADELPHIA PA 19101-7346
               (address filed with court: Internal Revenue Service,     PO Box 724,   Springfield, NJ 07081)
518207894*     +Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                             TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 15, 2019                                             Signature: /s/Joseph Speetjens
     Case 19-18497-JNP        Doc 11 Filed 05/15/19 Entered 05/16/19 00:42:43               Desc Imaged
                                   Certificate of Notice Page 3 of 3


District/off: 0312-1          User: admin                 Page 2 of 2                  Date Rcvd: May 13, 2019
                              Form ID: 148                Total Noticed: 19

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 13, 2019 at the address(es) listed below:
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Seymour Wasserstrum     on behalf of Debtor Matthew S. Rybak mylawyer7@aol.com, ecf@seymourlaw.net
              Seymour Wasserstrum     on behalf of Joint Debtor Michelle A. Rybak mylawyer7@aol.com,
               ecf@seymourlaw.net
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 4
